Clifford F. Brown, J.,
concurring. I concur in the thorough analysis and result reached in these cases by Justice Locher.
I make this added observation. The pertinent language of R.C. 119.12 mandated the agency, the State Personnel Board of Review, to “prepare and certify to the court a complete record of the proceedings” in each case. This statute does not require that the record of the agency contain the case number of the common pleas court to which the appeal is taken or any other numerical designation, nor does it require any description, cap*157tion or cover page. The mandatory duty imposed upon the agency is fully performed when the agency certifies “to the court a complete record.” That was done in each case.